Title: From George Washington to Major General William Heath, 23 June 1777
From: Washington, George
To: Heath, William

 

Dear Sir
Head Quarters Middle Brook 23d June 1777

I am favd with yours of the 3d 7th and 12th. Nothing has given me more uneasiness than the Complaints of want of cloathing for the Troops of your State, especially as I had been led to beleive that they were most amply provided. I have ordered all the Cloathing now coming on to stop at Peekskill, and the Cloathier General has sent up a deputy to distribute it to those who want. As it consists of Frocks, Waistcoasts and Overalls it will be more proper for the Season than Cloth Uniform, which must be provided against Winter. I have wrote to Mr Mease and informed him of the Complaints that are made against his Agents for their unequal or at least irregular supply to your Troops. He asserts that a full Supply has been delivered, but that by the Alteration of the first destination of their Troops the Cloathing of the whole is gone to the Northward. I have directed him to have the matter some how settled, for nothing can be more disagreeable to me than to be obliged to hear constant complaints of this Nature.
Genl Howe moved from Brunswic on the 13th at Night and marched as far as Somerset Court House on the Road leading to Delaware, he remained there untill the 18th and then suddenly marched back again to Brunswic, leaving a number of Works, which they had began, half finished. They burnt many farm Houses in this short distance of Nine Miles. Finding, from many accounts and a variety of Circumstances that they intended to move from Brunswic to Amboy, Major Genl Green marched yesterday Morning with three Brigades in order to fall upon their Rear. Upon the first appearance of our Troops they abandonned the Town with precipitation, and went off to Amboy. As they had previously sent off all their Stores and Baggage, they had nothing to encumber them in their Retreat and therefore only received a few Fire’s from our Flankers. They are now removing their Baggage to New York from whence they will plan some new Expedition—As it will take some time to concert and prepare for it, I hope we shall find ways and Means to come at their intentions & to be prepared for them.
If the March to Peekskill by the way of Kinderhook is more inconvenient than by the common Rout, I do not desire it to be pursued. It was a measure recommended by Genl Schuyler.
I have long found the ill effects of the wretched Cartouch Boxes generally in use, and I am very glad to find that Colo. Lee has found out a kind that will preserve the Ammunition. You will direct him to have them made, and I should be glad of one by way of pattern.
The Matter respecting Capt. Sullivans Pay during the time he continues a Hostage upon parole has never been settled, I shall write to Congress respecting it, and take their order upon it.

Mr Hancock should ever represent the State of his Treasury to Congress and obtain a supply from them. I can do this but no more. And I dare say they will ever upon his representation only send him the necessary Sums. I am Dear Sir Yr most obt Servt

Go: Washington

